Citation Nr: 1234878	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected right ear otitis media.  

2.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

As part of a August 2009 VA Form 21-4138, the Veteran appears to be seeking a compensable rating for his service-connected right ear conductive hearing loss as well as a total rating for compensation based on individual unemployability (TDIU).  These claims, having been raised by the raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement for a 10 percent evaluation based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire initial rating period from March 31, 2005, the competent medical evidence of record indicates that the Veteran's service-connected right ear otitis media has not been productive of either suppuration or aural polyps.



CONCLUSION OF LAW

For the entire initial rating period from March 31, 2005, the criteria for the assignment of an initial compensable rating for the service-connected right ear otitis media have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.31, 4.87 including Diagnostic Code 6200 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of a claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a January 2010 Statement of the Case (SOC) in response to the Veteran's August 2009 NOD with the initial rating assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding medical records.

In addition, the Veteran was afforded VA examinations with respect to the issue on appeal in August 2007, June 2008, January 2009, and April 2012.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical findings to evaluate the disability under the rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim seeking a higher initial rating for his service-connected right ear otitis media has been satisfied.

Laws and Regulations/Factual Background/Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A 10 percent rating is warranted for chronic suppurative otitis media during suppuration or when aural polyps are presented.  A 10 percent rating is the maximum schedular evaluation allowed.  Any associated hearing loss or tinnitus is rated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200.  Chronic nonsuppurative (no purulent discharge) otitis media is rated on the basis of the associated hearing impairment.  See 38 C.F.R. § 4.87, Diagnostic Code 6201.  When, as here, the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran essentially contends that an initial compensable disability rating should be assigned for his service-connected right ear otitis media.  

The Board granted service connection for right ear otitis media in June 2009.  The RO implemented this decision in a June 2009 rating decision.  The RO assigned a zero percent (noncompensable) disability evaluation, under Diagnostic Code 6200.  The evaluation was effective from March 31, 2005, the date the Veteran's claim was received by VA.  The Veteran perfected an appeal to the June 2009 rating decision.  

Upon consideration of all of the evidence of record, including particularly the multiple VA examination reports referenced above, a compensable rating is not warranted for the Veteran's service-connected right ear otitis media, at any point since March 31, 2005.  As noted above, in order to receive a compensable rating for chronic suppurative otitis media, the evidence must show that the disorder is or was during the course of this appeal manifested by suppuration or aural polyps.  Diagnostic Code 6200.  The pertinent evidence of record dating since March 2005 includes several VA examination reports (cited above), and a private medical record dated in January 2010.  These records do not show evidence of suppuration or aural polyps during the course of this claim.  Such symptoms were not found at any examination.  While the January 2010 private medical record noted that the Veteran reported some drainage from his right ear about a week earlier, the symptoms had resolved.  Examination at that time showed neither suppuration nor aural polyps.  Without evidence of suppuration or aural polyps at any time during the period dating since March 31, 2005, the benefit sought on appeal must be denied.  Consequently, a compensable rating for right ear otitis media is not warranted.  See 38 C.F.R. § 4.31.  See also 38 C.F.R. § 4.87, Diagnostic Code 6200.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board also notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).


The Board finds that the record does not reflect that at any time during the appeal period has either the Veteran's service-connected right ear otitis media been so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran, in the course of a June 2008 VA audio examination informed the examiner that he retired in 1990.  Also, and significantly, the VA examiner in April 2012 opined that the Veteran's right ear otitis media did not impact his ability to work.  The evidence of record also clearly does not show frequent periods of hospitalization.  In fact, no hospitalizations for his service-connected right ear otitis media are shown to have occurred.  Additionally, the Board finds that the rating criteria to evaluate his service-connected right ear otitis media reasonably describe the claimant's disability level and symptomatology, and while he has essentially argued that a higher rating should be assigned, the evidence here simply does not support such an award.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell; Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

A compensable disability rating for the service-connected right ear otitis media from March 31, 2005, is denied. 


REMAND

As concerning the claim for entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities, remand is here necessary.  

When a veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2011).

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  Therefore, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993). 

Here, the Veteran is shown to be presently service-connected for right ear otitis media and for right ear conductive hearing loss.  Both are evaluated as noncompensable.  While the medical record includes an opinion (see VA examination report, dated in April 2012) which indicates that the Veteran's service-connected right ear otitis media does not "impact" the Veteran's ability to work, it does not include an opinion concerning the question of whether or not the Veteran's service-connected right ear conductive hearing loss "clearly" interferes with "normal employability."  Such an opinion is needed before this issue can be adjudicated by the Board.  See 38 C.F.R. § 3.324.  


Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for an audiological examination to determine the current severity of his service-connected right ear conductive hearing loss.  The claims file should be provided to the examiner for review of pertinent documents and that it was available for review should be noted in the examination report.  Any indicated tests or studies should be accomplished.

The examining audiologist should be requested to answer the following question:

Does the Veteran's service-connected right ear conductive hearing loss clearly interfere with the Veteran's ability to engage in normal employability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The Veteran is hereby notified that it is his responsibility to report for a VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).


In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

3.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.

4.  The RO/AMC should then readjudicate the issue of entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) which must contain notice of all relevant actions taken on the claims for benefits, including a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


